DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is more than 150 words.  
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, the limitation “a S-shape” should be “an S-shape”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the shell surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent document number DE 20 2010 008 924 U1 to Kober (Machine Translation used).

Regarding claims 1 – 21, 23 and 24, Kober discloses a trailer coupling (hitch 1) for a motor vehicle, wherein the trailer coupling comprises:
	[Claim 1] a coupling arm (coupling neck 2), on a free end region (end area 6) of which a ball neck (curved shaft 5) is formed, on which a coupling ball (coupling ball 3) is arranged for attaching a trailer or coupling a load carrier to the motor vehicle, wherein the coupling ball is spherical on a side thereof facing away from the ball neck and has a spherical segment plane (horizontal plane of ball cap 18 at bent edge 22) on the side thereof facing the ball neck, wherein between the spherical segment plane and a portion 
	[Claim 2] wherein the transition contour (between support element 13 and end area 6) in the coupling ball transition region, and/or in the ball neck transition region, has a larger radius or a plurality of larger radii than in an intermediate region between the transition regions (See Fig. 4);
	[Claim 3] wherein the transition contour (between support element 13 and end area 6) at a number of points that differ from one another has a number of radii that differ from one another and/or is designed as a spline contour (the radius of curvature at the top of shaft 12 and at the bottom of shaft 12 are different, Fig. 4);
	[Claim 4] wherein the transition contour (between support element 13 and end area 6) at all points along its course or substantially and/or in the ball neck transition region and/or the coupling ball transition region is continuously differentiable at least once (note continuously differentiable is not defined in the specification; See Fig. 4);
	[Claim 5] wherein the transition contour (between support element 13 and end area 6) transitions tangentially or without an angle or at an angle of 0 degrees or 180 
	[Claim 6] wherein the transition contour (between support element 13 and end area 6) has at least two curved portions with curvatures in opposite directions (the radius of curvature at the top of shaft 12 and at the bottom of shaft 12 are different, Fig. 4);
	[Claim 7] wherein the transition contour (between support element 13 and end area 6) has one portion running in a S-shape (the shaft from the curve at bent edge 22 to the end area 6 is S-shaped, Fig. 4);
	[Claim 8] wherein the transition contour (between support element 13 and end area 6) has a waisting between the transition regions (the narrow cylindrical portion in the middle of shaft 12);
	[Claim 9] wherein the throat portion (shaft material 12) has at least one outer circumference (at surrounding stem material 10), which is smaller than an outer circumference of the ball neck (curved shaft 5);
	[Claim 10] wherein the ball neck (curved shaft 5) has a rounded waisting or in that the transition contour (between support element 13 and end area 6) extends as far as a minimum outer circumference, of the ball neck (stretched section 10, Fig. 4);
	[Claim 11] wherein the ball neck (curved shaft 5) is arranged on an end region of an arm body, the other end region (rear curvature 8, Fig. 5) of which is designed and provided for connection with the motor vehicle (support element 13 is designed for connection with a vehicle, Fig. 4);

	[Claim 13] wherein the ball neck (curved shaft 5) close to the throat portion (shaft material 12) has a smaller outer circumferenc
	[Claim 14] wherein the shell surface (stretched section 20) of the ball neck (curved shaft 5) directly next to the throat portion (shaft material 12) is configured as a cylinder surface of a circular cylinder (Fig. 4);
	[Claim 15] wherein the ball neck (curved shaft 5) is designed entirely or substantially as a circular cylinder (See Fig. 4);
	[Claim 16] wherein the spherical segment plane (horizontal plane of ball cap 18 at bent edge 22) a ring surface area is provided (Fig. 4), the external diameter of which adjoins the spherical ball surface of the coupling ball (coupling ball 3) and the internal diameter or inner circumference of which adjoins the coupling ball transition region or transitions into the coupling ball transition region (at support element 13, Fig. 4);
	[Claim 17] wherein in the spherical segment plane (horizontal plane of ball cap 18 at bent edge 22), a flat surface is provided or present (Fig. 4);
	[Claim 18] wherein the coupling ball transition region has a recess (bent edge 22 is behind the horizon, extending behind the spherical segment plane (horizontal plane of 
	[Claim 19] wherein the coupling ball (coupling ball 3) in its region facing away from the ball neck (curved shaft 5) has a flat surface (the very top surface of coupling ball 3) running parallel to the spherical segment plane (horizontal plane of ball cap 18 at bent edge 22; See Fig. 4);
	[Claim 20] wherein the coupling ball (coupling ball 3) is a spherical segment ball, which in a region facing away from the ball neck (curved shaft 5) and a region facing the ball neck in each case has a flattened area (at the top and bottom of coupling element 3, Figs. 4);
	[Claim 21] wherein the coupling ball (coupling ball 3) and/or the ball neck (curved shaft 5) and/or the throat portion (shaft material 12) are produced by deformation (In regards to production by deformation, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)) MPEP 2113 (I);
	[Claim 23] wherein the spherical segment plane (horizontal plane of ball cap 18 at bent edge 22) is at right-angles to a longitudinal axis of the ball neck (the axis of stretched section 10 extending up and down, as in Fig. 4); and
	[Claim 24] wherein the transition contour (between support element 13 and end area 6) has a curved configuration with precisely two, three or four radii that differ from .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kober, in view of patent document number EP 2 353 892 B1 to Honicke (Machine Translation used).
	Regarding claim 22, Kober discloses the trailer coupling (hitch 1) according to claim 1, but does not disclose:
	wherein the basic material of the throat portion has a microstructure with substantially or exclusively uninterrupted or intact fibre flows.

	However, Honicke discloses a support component for a trailer coupling wherein a material of the throat portion has a microstructure with uninterrupted fibers (a stiffening compound is deformable during the introduction into the interior and contains reinforcing firbres…with different flexibility and/or different tensile strength; See Fig. 3 and stiffening mass 64; Pages 6 and 7 of the machine translation).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to provide the .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kober, in view of patent document number EP 3 127 725 A1 to Noatsch et al. (hereinafter referred to as Noatsch, Machine translation used).

Regarding claim 25, Kober discloses the method for producing a trailer coupling (hitch 1) for a motor vehicle, wherein the trailer coupling comprises:
	[Claim 25] a coupling arm (coupling neck 2), on the free end region (end area 6) of which a ball neck (curved shaft 5) is formed, on which a coupling ball (coupling ball 3) is arranged for attaching a trailer or coupling a load carrier to the motor vehicle, wherein the coupling ball is spherical on the side thereof facing away from the ball neck and has a spherical segment plane (horizontal plane of ball cap 18 at bent edge 22) on the side thereof facing the ball neck, wherein between the spherical segment plane and a portion of the ball neck which has a smaller outer circumference than the spherical segment plane there is arranged a throat portion (shaft material 12) having a transition contour (between support element 13 and end area 6) extending in a concave manner between the ball neck and the spherical segment plane, the transition contour (between support element 13 and end area 6) transitioning with a coupling ball transition region (at bent edge 22) into an external contour of the coupling ball, and transitioning with a ball neck transition region into an outer surface of the ball neck.


	[Claim 25] wherein by cutting by machining and/or deformation, of a blank to form the throat portion such that the transition contour has a curved configuration with a non-constant radius.

	Noatsch discloses a trailer coupling method comprising:
	[Claim 25] by cutting by machining and/or deformation, of a blank to form the throat portion such that the transition contour has a curved configuration with a non-constant radius (wherein the ball neck is formed by a variety of manufacturing processes… to produce at least the recesses by machining…milling…by forging, Page 5 of machine translation).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to make the trailer coupling of Kober by machining or deformation of a blank as they are widely available processes for manufacturing.

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kober, in view of Noatsch, and further in view of patent number EP 2 353 892 B1 to Honicke (Machine Translation used).
However, Kober does not disclose:
	[Claim 26] wherein during the deformation of a microstructure of the blank, in the region of the throat portion, is completely or substantially deformed and not interrupted.

	Honicke discloses a support component of a trailer wherein:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/Felicia L. Brittman/           Examiner, Art Unit 3611                 

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611